Citation Nr: 0331547	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  00-24 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Whether a timely Substantive Appeal was received by VA on 
the issue of entitlement to a compensable rating for 
residuals of a left pneumothorax with ventilatory 
insufficiency. 

2.  Entitlement to service connection for a heart disability.  

3.  Entitlement to a compensable rating for residuals of a 
left pneumothorax with ventilatory insufficiency.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from August 1970 to August 
1976.  He apparently had a prior unverified period of active 
service, which will be addressed in the REMAND section below.

Historically, a July 1984 rating decision denied entitlement 
to direct service connection for a heart disability.  A June 
1992 rating decision declined to reopen the claim.  The 
veteran did not appeal.  The June 1992 rating decision 
represents the last final decision with regards to the 
question of entitlement to service connection for a heart 
disability.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Roanoke, Virginia, Regional Office (RO), which declined to 
reopen the issue of entitlement to service connection for a 
heart disability, and denied a compensable evaluation for 
residuals of a left pneumothorax with ventilatory 
insufficiency.  Later, the appellant appealed a December 2002 
determination announced in a Supplemental Statement of the 
Case issued later that month which found that an adequate and 
timely Substantive Appeal had not been filed with respect to 
a March 2000 decision denying a compensable evaluation for 
service-connected left pneumothorax disorder.  Further, a 
December 2002 determination, again announced in the December 
2002 Supplemental Statement of the Case, reopened but denied 
on the merits, entitlement to service connection for a heart 
disability.  


FINDINGS OF FACT

1.  The appellant expressed a timely disagreement with a 
March 2000 rating decision which, in part, confirmed a 
noncompensable evaluation for residuals of a left 
pneumothorax with ventilatory insufficiency.  

2.  After appellant was issued a July 2000 Statement of the 
Case on that issue, a timely Substantive Appeal was filed in 
November 2000.  


CONCLUSION OF LAW

A November 2000 Substantive Appeal addressing the denial of a 
compensable evaluation for left pneumothorax residuals, with 
ventilatory insufficiency, was timely filed.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302(b) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 20.202 (2003) state, in 
pertinent part:

A Substantive Appeal consists of a 
properly completed VA Form 9, "Appeal to 
Board of Veterans' Appeals," or 
correspondence containing the necessary 
information....  The Substantive Appeal 
should set out specific arguments 
relating to errors of fact or law made by 
the agency of original jurisdiction in 
reaching the determination, or 
determinations, being appealed....  The 
Board will construe such arguments in a 
liberal manner for purposes of 
determining whether they raise issues on 
appeal....  Proper completion and filing of 
a Substantive Appeal are the last actions 
the appellant needs to take to perfect an 
appeal.

With respect to time limits for filing a Substantive Appeal, 
or response to a Statement of the Case, the provisions of 38 
C.F.R. § 20.302(b) state, in pertinent part: "a Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends 
later...."

A perfected appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

It is uncontroverted that appellant expressed timely 
disagreement with a March 2000 rating decision, which denied 
a compensable evaluation for residuals of a left pneumothorax 
with ventilatory insufficiency.  After the appellant was 
issued a July 2000 Statement of the Case, a VA Form 9 
"Substantive Appeal" was filed in November 2000.  However, 
the RO's position is that the November 2000 VA Form 9 
"Substantive Appeal" was limited to only an appeal on the 
heart disability service connection issue.  The Board 
concludes otherwise.  

First, the November 2000 Substantive Appeal did not 
unequivocally limit the appeal to just the heart disability 
service connection issue.  Although appellant wrote "heart 
condition" as an issue he was appealing, he did not check 
off a box directly above that notation, which read "I have 
read the statement of the case....  I am only appealing these 
issues: (List below.)"  Therefore, it is debatable whether 
he intended to limit the appeal to just that service 
connection issue.  Second, in response to the heading therein 
"Here is why I think that VA decided my case incorrectly", 
appellant listed treatment received for residuals of a left 
pneumothorax in addition to a heart disability and stated 
that the RO would be receiving new evidence about "my 
condition" (apparently referring to an August 2000 fee-basis 
examination that evaluated both his left pneumothorax 
disability and heart disease).  

Although it is unclear why the appellant failed to respond to 
an August 2002 RO letter requesting that he clarify whether 
his November 2000 Substantive Appeal was intended as a 
substantive appeal to the rating assigned for left 
pneumothorax residuals, his failure to respond is not 
determinative.  Rather, the RO's August 2002 letter and the 
RO's overall procedural handling of the Substantive Appeal 
issue in controversy indicates that the Substantive Appeal 
was actually interpreted by the RO as at least a possible 
appeal on both increased rating and service connection 
issues.  Parenthetically, although in a December 2002 
Supplemental Statement of the Case, the RO referred to an 
August 2000 fee-basis examination report (which had evaluated 
his left pneumothorax disability and heart disease) as new 
and material evidence on a new issue of entitlement to a 
compensable evaluation for left pneumothorax residuals, that 
was incorrect procedurally.  Rather, that August 2000 VA 
examination report was already "constructively" of record 
prior to the November 2000 Substantive Appeal in question, 
and hence, it was not "new and material evidence."  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In short, the Board finds that the November 2000 Substantive 
Appeal was adequate and filed in a timely manner as to the 
denial of entitlement to a compensable rating for residuals 
of a left pneumothorax.  


ORDER

The Substantive Appeal filed in connection with a March 2000 
rating decision, which confirmed a noncompensable evaluation 
for left pneumothorax residuals, was filed in a timely 
manner.


REMAND

With respect to the issue of service connection for a heart 
disability, appellant's DD-214 form indicates that he had an 
additional one year and nine month period of active service 
prior to the verified August 1970-August 1976 active service 
period.  It does not appear, however, that the RO has 
verified that earlier active service period nor specifically 
sought any associated service medical records (although a few 
service medical records for that earlier active service 
period are associated with his other service medical records 
in the claims folder).  Since the appellate issue involves 
service connection, verification of the initial period of 
active service and an attempt to obtain all available service 
medical records associated with that period of service is 
warranted.

Although an August 2000 fee-basis examination was conducted 
evaluating the appellant's left pneumothorax and heart 
disease, and although a medical opinion was proffered as to 
the etiology of the latter the Board notes that the examiner 
was a urologist, not a cardiopulmonary disease specialist.  
The urologist's lack of expertise may account for his 
inability to offer a pertinent opinion.  As VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claims, and as the Board may only consider independent 
medical evidence to support its findings, Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), further examination is in 
order.

With regards to procedural matters, in the November 2000 
Substantive Appeal, appellant requested a "Travel Board" 
hearing.  That hearing was scheduled for February 2003.  A 
subsequent February 2003 VA Report of Contact form noted that 
appellant had the "flu" and could not attend said hearing.  
Notably, the record does not include any written request from 
the appellant withdrawing his prior request for a hearing.  
See 38 C.F.R. § 20.704(e) (2003).  Since the case is being 
remanded for other reasons, the RO should clarify this 
hearing matter.

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  In 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  This 
change in the law was generally considered to be applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See 
38 U.S.C.A. §§ 5100 et. seq.  (West 2002).

Since it does not appear that the RO has expressly satisfied 
the Veterans Claims Assistance Act of 2000 requirement that 
VA notify the veteran as to which specific evidence was to be 
personally provided by the veteran, and which would be 
provided by VA, a remand of the case appears necessary for 
procedural due process concerns.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following:

1.  The RO should request the National 
Personnel Records Center (NPRC), or any 
other appropriate organization, to (a) 
verify appellant's initial period of 
active service prior to the verified 
August 1970-August 1976 active service 
period; and (b) search for any additional 
service medical records, particularly any 
pertaining to appellant's initial period 
of active service.  Any such records 
obtained should be associated with the 
claims folder.  In the event that records 
are unavailable, the veteran must be 
notified, and this finding noted in the 
claims folder with the reasoning behind 
their unavailability.

2.  The RO should request appellant to 
provide any additional, medical records 
which were not previously submitted that 
he may have in his possession pertaining 
to any relevant treatment for residuals 
of a left pneumothorax and a claimed 
heart disability.  This includes 
providing complete names and addresses of 
any physicians or medical facilities 
which provided such treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment) of any such treatment should 
be obtained from the specified health 
care providers.  To the extent the 
appellant's assistance is needed in 
determining any details for an informed 
request, his assistance should be 
requested as indicated.  The appellant 
should be provided release forms and 
requested to sign and return them for 
each non-VA health care provider 
identified.  In the event that records 
are unavailable, this should be noted in 
writing in the claims folder.  

3.  The RO should contact appellant and 
request written clarification as to 
whether or not he still desires a 
"Travel Board" hearing (or other type 
of hearing).  If appellant requests such 
hearing, the RO should schedule the 
hearing and provide appellant and his 
representative notice thereof in 
accordance with appropriate provisions.  
If appellant does not want a hearing, he 
should expressly state this in writing 
for the record.  

4.  The RO should arrange for a 
cardiovascular examination by a 
cardiologist.  The claims folder must be 
made available to and reviewed by the 
examiner.  Following the cardiologist's 
examination of the veteran he/she must 
opine whether it is at least as likely as 
not that any diagnosed cardiovascular 
disorder began in-service or within one 
year of service separation.  Further, the 
cardiologist must opine whether it is at 
least as likely as not that a 
cardiovascular disorder was caused or 
aggravated by residuals of a left 
pneumothorax with ventilatory 
insufficiency.  A complete rationale must 
be provided for any opinion offered.  If 
these questions cannot be answered 
without resort to conjecture, this should 
be commented upon in the report.

5.  With respect to the issue of 
entitlement to a compensable rating for 
residuals of a left pneumothorax with 
ventilatory insufficiency, the RO should 
arrange for a VA pulmonary examination by 
a respiratory specialist.  All indicated 
tests and studies should be performed.  
The entire claims folder should be 
reviewed by the examiner.  If the 
examiner determines that appellant does 
not currently have any residuals of left 
pneumothorax, this should be specifically 
stated in the record.

If, however, the examiner determines that 
appellant currently has residuals of a 
left pneumothorax, those residuals must 
be described in detail, including their 
degree of severity.  To the extent 
reasonably possible, the examiner should 
state whether any current ventilatory 
impairment is attributable to the 
service-connected left pneumothorax 
(versus other causes).  The degree of any 
functional impairment or interference 
with daily activities, if any, by the 
service-connected left pneumothorax and 
any residuals thereof should be described 
in adequate detail.  

6.  The RO must send appellant adequate 
written notification as to the 
information and evidence necessary to 
substantiate the claims at issue, 
including specifically what evidence he 
is to provide, and specifically what 
evidence will be secured by VA.  
Quartuccio.  He must also be provided 
with sufficient notice as indicated by 
38 U.S.C.A. § 5103A, PVA, and all other 
applicable legal criteria.

7.  The RO should review any additional 
evidence and readjudicate the issues 
presented under all appropriate statutory 
and regulatory provisions and legal 
theories.  Full compliance with the VCAA 
is required.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



